El Juez Asociado Señor Suyder
emitió la opinión del tribunal.
Este caso presenta nna sola cuestión. .¿Es válida una ley que autoriza la transferencia sin compensación del acueducto de un municipio a una agencia insular? En un recurso de sentencia declaratoria iniciado por el Gobierno de la Capital contra los miembros del Consejo Ejecutivo y la Autoridad de Fuentes Fluviales, la corte de distrito resolvió que la Ley aquí envuelta era inconstitucional por el fundamento de que privaba al municipio de su propiedad sin una justa compen-sación. El caso se encuentra ante este Tribunal en apelación de dicha sentencia.
No nos detendremos a examinar el argumento de los ape-lantes en cuanto a que “para obtener el más completo y más efectivo uso de las fuentes fluviales de la Isla para tales propósitos como los de producción de energía eléctrica, riego y abastecimiento público de agua, se necesita una acción uni-ficada y coordinada”. El municipio no refuta esta proposi-*436ción. Acepta el poder del Gobierno Insular para obtener el dominio y funcionamiento del acueducto. El municipio funda su caso en el requisito de la Carta Orgánica exigiendo una justa compensación cuando se toma propiedad privada con el propósito de utilizarla para fines públicos.
Del mismo modo echaremos a un lado las disposiciones de la Ley1 al efecto de que el traspaso de un acueducto municipal a la Autoridad de Fuentes Fluviales de conformidad con la misma, no es automático y no puede realizarse hasta que se haya decidido que la calidad, cantidad y regularidad del agua suministrada a los habitantes del municipio no lle-nan el “standard” exigido, y que esto sólo puede decidirse después de la correspondiente vista, estando dicha decisión sujeta a revisión judicial. Cualesquiera que sean los salva-guardas que pueda la Ley interponer contra actuaciones ar-bitrarias por parte de las autoridades insulares, queda el hecho de que la compensación al municipio provista en la Ley para el caso de tal traspaso, deja de ser la compensa-ción justa exigida por la Sección 2, párrafo 9, del Acta Or-gánica.2
Aquí también las partes están contestes. Los apelantes, admiten que la Ley núm. 39 no provee para tal compensa-ción. Basan su caso en la contención de que la corte de dis-trito cometió error al resolver que está disposición constitu-cional es aplicable a controversias entre el municipio y su creador, el Gobierno Insular; más bien afirman que de con-formidad con los requisitos y salvaguardas contenidos en la Ley núm. 39, según quedó enmendada, un acueducto propie-dad de un municipio puede ser traspasado a una agencia insular sin que se compense por el mismo al municipio. De la validez de tal proposición depende la resolución de este-caso.
*437I
La teoría de la Capital en este caso emana de la distinción que existe en los casos entre (1) propiedad poseída y usada por un municipio en su capacidad pública, gubernativa o soberana, y (2) propiedad poseída y usada por un municipio en su capacidad privada o de propiedad. La Capital no alega que el estado debe compensar al municipio si aquél traspasa propiedad retenida, por el municipio en su capacidad gubernativa. Pero sí alega que el estado no puede obtener propiedad poseída por el municipio en su capacidad de propiedad a no ser mediante una justa compensación. Y su posición en este caso es al efecto de que la Capital posee el acueducto en su capacidad de propiedad; y que en su consecuencia, la Ley núm. 39, que autoriza el traspaso del acueducto de la Capital a la Autoridad de Fuentes Fluviales sin una justa compensación, está en conflicto con la Sección 2, párrafo 9, del Acta Orgánica, y por consiguiente, es nula.
Por tanto, se hace imperativo que escrutemos la distin-ción existente entre las funciones gubernativas y'de propie-dad de un municipio. Empezaremos por indicar que esta dis-tinción, al menos en el derecho común, es legislación judicial, y encuentra sus más frecuentes expresiones en el campo de los daños y perjuicios. Allí su propósito es obvio. El soberano, a menos que dé su consentimiento, es inmune a los pleitos, y esta inmunidad es heredada por un municipio como agente del estado. Los empleados municipales al rea-lizar funciones municipales, algunas veces son negligentes en perjuicio de individuos privados. Por tanto, para escapar a la doctrina de inmunidad las cortes en el pasado han elabo-rado, en el campo de la ley de daños y perjuicios, una dis-tinción entre actividades gubernativas y privadas de los mu-nicipios. Se hizo responsables a los municipios por todos los daños ocasionados por sus agentes en el desempeño de funciones privadas o de propiedad.
*438La distinción, a pesar de estar totalmente empotrada en la ley, es difícil de exponer. No hay molde dentro del cual encaje cada función. Lo más qne pnede decirse es qne las cortes en cada jnrisdición, gniadas por sns propias nociones de política pública, y mediante el sistema de casos de inclu-sión y exclusión, han desarrollado gradualmente un grupo de precedentes sobre la materia. Algunas cortes, sin embargo, han creído, con mayor firmeza cada día, que las su-tiles distinciones que de esta manera se obtienen son tan iló-gicas como injustas. Esta Corte comparte dichos recelos. En nuestra más reciente expresión sobre la materia señala-mos la anomalía de hacer a un municipio responsable por la negligencia del chófer de un vehículo del acueducto, y de eximirlo de responsabilidad si dicho chófer hubiera manejado una bomba de incendio propiedad del municipo (Davidson v. Hettinger, etc., et al., 62 D.P.R. 301). En dicho caso afirma-mos que (págs. 310-311) “Con razón a nuestro juicio, Bor-chard . . . dice que no existe razón aparente para sostener que las funciones públicas o gubernativas no pueden ser efectuadas debidamente a menos que el municipio sea in-mune de responsabilidad por la negligencia de sus funciona-rios .... por lo menos respondería más satisfactoriamente al sentido de justicia pública, si los daños causados al indi-viduo por los actos torticeros de los agentes de la comuni-dad se reparten entre toda la comunidad, más bien que per-mitir que recaigan exclusivamente sobre la infortunada víc-tima”. Por tanto, resolvimos en el caso de Davidson que aunque la conservación de las calles y carreteras se lleva a cabo por el municipio en su capacidad gubernativa, no obs-tante el municipio era responsable por actos negligentes de sus empleados al ocuparse en tales funciones.
De esta manera vemos que esta Corte, y otras, al con-frontarse con los hechos de la vida moderna, han rehusado adherirse a conceptos de derecho fuera de moda creados por las cortes en el pasado como una regla de conveniencia *439para ajustarse a las condiciones que entonces prevalecían.3 Sería inútil tratar de ocultar el Reelio de que hemos llegado hasta casi a abolir la doctrina de que la actividad guberna-tiva inmuniza a los municipios de responsabilidad de daños y perjuicios. El conceder que la conservación de las aceras es una función gubernativa y no privada y afirmar luego que en este caso específico forjaremos una excepción a la regla de inmunidad a la responsabilidad de daños y perjuicios por razón de actividad gubernativa, equivale a abrir las puertas a otras excepciones en otros casos apropiados. Otras juris-dicciones — sabiamente, creémos — han aprobado estatutos arrolladores abandonando la inmunidad de los municipios y de otras agencias gubernamentales en cuanto a responsabili-dad por daños y perjuicios; y el Gobierno Federal actual-mente está considerando igual medida. En síntesis, la dis-tinción entre actividad gubernativa y privada de un muni-cipio ha sido despojada de mucho de su contenido en el campo de la ley de daños y perjuicios.
Pasando a la cuestión específica ante nos, no tratamos de determinar si la distinción entre las funciones gubernativas y de propiedad de un municipio tuvo su origen en el campo de la ley de daños y perjuicios o en el de la ley de propie-dad. Sospechamos que tuvo su génesis en un caso de daños y perjuicios, al menos en el derecho común. Ciertamente el razonamiento detrás de ella, aunque decayendo rápidamente bajo el impacto de la vida moderna y el alcance progresivo de las actividades gubernativas, es más evidente en un caso de daños y perjuicios. De cualquier modo, la cuestión de si existe la distinción en el campo de la propiedad, por lo me-nos con el efecto atribuídole por el apelado, es nueva en esta jurisdicción. Y su importancia en este caso es manifiesta: alega el municipio que tiene título al acueducto en su eapa-*440cidad de propiedad; afirma que el Gobierno Insular puede traspasar el título al mismo solamente mediante procedi-miento de expropiación en el que la Capital reciba una justa compensación por el acueducto, asignándole al acueducto un valor de $7,000,000.
Los abogados de ambas partes fian hecho un esfuerzo prodigioso para anotar los casos y textos que sostienen sus respectivas teorías. En particular los abogados de los ape-lantes han ido muy lejos con el fin de examinar los hechos y las decisiones de cada caso citado por el apelado, en un esfuerzo para proyectar dudas en su autoridad en cuanto a este caso. No vemos fin práctico alguno en repasar estas gestiones de los abogados. Sería suficiente decir que, no obstante el gallardo esfuerzo de los apelantes en éxplicar la no aplicación de los casos, no puede negarse que la mayoría de las cortes estatales que han considerado el asunto, como cuestión de derecho común, bien en dicta o en decisiones, han establecido, aun en el campo de la ley de propiedad, una dis-tinción entre propiedad poseída por un municipio en su ca-pacidad gubernativa y aquella poseída en su capacidad de propiedad y se han adherido a la doctrina de que los mu-nicipios no pueden ser privados por el estado de propie-dad poseída por ellos en su capacidad privada sin justa compensación.4 Alegan los apelantes que sin excepción al-*441guna estos casos estatales emanan de dicta antiguos de la Corte Suprema de Estados Unidos que fueron repudiados por la misma Corte Suprema en Trenton v. New Jersey, 262 U. S. 182, que se discute más adelante en detalle. Toca a dichas cortes estatales decidir la cuestión en cuanto a si las mismas cambiarán sus conclusiones, como alegan los apelan-tes, cuando vigorosamente se les llame la atención al caso de Trenton v. New Jersey. Nos limitaremos a determinar si resolvemos adoptar en esta jurisdicción la regla que se ad-mite ha sido establecida por estos casos.
Sin embargo, creemos apropiado indicar, antes de aban-donar la cuestión de la regla en otras jurisdicciones, que muchas de estas decisiones, bien expresamente o por impli-cación, están predicadas en disposiciones de gobierno propio {home'rule) en cuanto a municipios, contenidas en varias constituciones estatales. Desde luego, tal disposición no existe en nuestra Carta Orgánica. Por el contrario, los mu-nicipios de Puerto Rico son meras subdivisiones del Gobierno Insular, completamente sujetas a su voluntad {Pueblo, ex rel. Castro v. Padrón Rivera, 60 D.P.R. 798). En verdad, el Acta Orgánica otorga a la Legislatura “la facultad de crear, consolidar y reorganizar los municipios . . . y . . . derogar le-yes y ordenanzas para los mismos . . . ”. (Título 48 U. S. C. A. see. 821). Por tanto, estos casos de gobierno propio no tienen validez alguna en esta jurisdicción.
Además, aun en algunos estados donde no se encuentra disposición constitucional alguna de gobierno propio, la ar-monía de dicho principio ha afectado el desarrollo de la ley sobre esta materia. Las cortes tienen conocimiento como otros de la encarnizada batalla que ha surgido en los frentes locales y nacional entre las teorías de centralización y des-centralización en el Gobierno. Quizá ha sido humano en dichas cortes el permitir que sus conclusiones sobre dicha cues-tión influyan subconscientemente los resultados obtenidos en pleitos ante ellas. Pero la cuestión envuelta es política, no *442judicial, El Congreso lia ordenado qne los municipios de Puerto Rico no tengan gobierno propio. Esta corté no tiene derecho, bien indirectamente o de cualquier otro modo, para conferírselo.
Al discutir los casos sobre esta cuestión, los abogados de los apelantes afirman que muchas cortes estatales cometieron, error al aceptar sin análisis los dicta de los jueces de men-tes vigorosas de una generación anterior, como Story y Cooley. Convenimos con ellos, de estar en libertad de ejer-citar nuestro criterio independiente en este caso, que tal ad-hesión ciega a los precedentes de otras jurisdicciones no. debe ser nuestra pauta.5 Por tanto, nos remitimos al pro-blema de determinar si la teoría del apelado y de la corte de distrito puede justificarse por principio y por razón.6
El primer paso a dar en un debate basado en la lógica es-el de tratar de definir los términos de la proposición que se debate. Pero, como ya hemos visto en nuestro examen de esta proposición tal como se expone en el campo de la ley de daños y perjuicios, nunca se ha trazado con precisión lí-nea divisoria alguna entre las funciones privadas y guber-nativas de un municipio.7 Es difícil resistirse a la conelu-*443sión de que la distinción en dicho campo era enteramente-artificial. Se admite que fné nna ficción legal. Sin embargo,, no importa la falta de lógica que pudo haber tenido, cumplid el útil propósito de imponerle responsabilidad a los munici-pios por los daños de sns agentes. Pero cuando tratamos de examinar las funciones de un municipio aparte de las exi-gencias compulsorias de la ley de daños y perjuicios, es difícil asimilar el concepto de que hay una diferencia radical, por ejemplo, entre extinguir incendios y suplir el agua para extinguirlos. No nos querellamos con las decisiones, inclu-yendo la nuestra, que han utilizado tal distinción como una regla de conveniencia para cumplir los fines de la justicia en un caso de daños y perjuicios (Colón v. Gobierno de la Capital, 57 D.P.R. 15). Pero nos ha sido imposible descubrir la conveniencia o la justicia envueltas al trasplantar esta doctrina moribunda al terreno extraño de la ley de propie-dad. No podemos eludir el hecho de que el municipio, baja nuestra Acta Orgánica, es una mera subdivisión o agencia del estado (Pueblo ex reí. Castro v. Padrón Rivera, supra, a la pág. 808) y que sus ordenanzas pueden ser derogadas por la legislatura (Títulos 48 U.S.C.A. see. 821).8 ¿Cómo puede decirse, por tanto, que el municipio tiene un derecho adqui-rido para continuar poseyendo y operando su acueducto, del cual no pueda privarle -la legislatura sin compensación al-guna?
*444La contención del apelado requiere que aceptemos sin previo examen la afirmación dogmática de que hay dos cate-gorías rígidas de propiedad perteneciente a los municipios, y que un acueducto cae dentro de la categoría privada o de propiedad, y no dentro de la gubernativa o pública. Nunca repetiremos suficientemente nuestra convicción de que ésta es una distinción de conveniencia que debe su existencia al menos en el derecho común, principalmente a las exigencias de la ley de daños y perjuicios. Cuando examinamos la cuestión libre de las inhibiciones de las definiciones creadas para cumplir los propósitos de la ley de daños y perjuicios,’ inmediatamente se nos lleva a inquirir — ¿cómo puede un or-ganismo organizado para fines gubernativos tener título a una propiedad y operar la misma excepto para fines guber-nativos? Sería inconcebible para un lego, por ejemplo, si se le dijera que las agencias gubernativas se dedican a acti-vidades privadas. Tal ficción legal debería existir única-mente si cumple un propósito útil. Aquí ninguno encontra-mos.
El resumen de ello es que muchas cortes se han enredado en el formulismo de esta distinción artificial debido a su ne-gativa’ de reconocer la diferencia de su aplicación en el campo de la ley de daños, y en el de la ley de propiedad. Preferimos desembarazarnos de dicho dilema resolviendo que la distinción no cumple ningún propósito útil en la cues-tión ante nos. Por tanto concluimos que a los fines de este caso es inmaterial el que resolvamos que el Gobierno de la Capital tiene un título sobre el acueducto municipal en su capacidad privada o gubernativa. Lo que es importante es que la propiedad es poseída y operada por un agente del estado, y que el estado como principal puede cambiar el fiduciario que la opera.
Usamos el término “fiduciario que la opera” deliberada-mente. Es importante indicar que la ley ante nos no le da *445poder a la agencia insular para desmontar nn acnedncto mu-. nicipal y venderlo o usarlo en cualquier otra parte. La ley cuidadosamente protege contra tal conducta. Provee que cada acueducto obtenido bajo esta ley continuará siendo ope-rado como en la actualidad para el uso y beneficio de los-habitantes de la comunidad que ahora sirve. Esto sería en efecto un mero cambio de administración para el acueducto envuelto. Los apelantes entienden que la ley no fue ni po-día ir más lejos.9
No nos preocupa la imputación de que llamamos público' lo que algunas cortes en el pasado han llamado privado. “Y el concepto de bienestar general tampoco es estático. Las-necesidades que eran limitadas y sin importancia un siglo ha, pueden estar en nuestros días en íntima relación con el bienestar de la Nación. Lo que es imperativo o urgente cambia con los tiempos.” (El Juez Asociado Sr. CardozO' en Helvering v. Davis, 301 U.S. 619, 641). Es- obvio decir que el Gobierno ha extendido sus funciones en los últimos años. Muchos asuntos que una vez se pensó estaban fuera del alcance de las funciones gubernativas, tales como auxilio y vivienda, son ahora aceptados como parte de la escena gu-bernativa local y nacional. En verdad, muchas de las cortes que habían resuelto que solamente propiedad poseída por un municipio en su capacidad gubernativa podía ser traspasada a una agencia estatal, sin compensación, se han visto más tarde obligadas a resolver que tales asuntos como la transporta-ción y la vivienda, que por generaciones se pensó que eran *446puramente privadas, eran actividades gubernativas con el fin de permitir que el estado intervenga en tales asuntos.10
Los gobiernos regulan ahora negocios como “afectados de un interés público” que han sido tradicionalmente priva-dos (Pueblo v. Roig, resuelto en 1 de febrero de 1944, ante, pág. 18). ¿Es que podemos decir que el suministro de agua no es tan vital a una comunidad como la molienda de caña de azúcar, y está menos “afectado de un interés público” que aquélla?11 Escasamente tenemos que añadir que reco-nocemos la diferencia entre la reglamentación en la molienda de caña de azúcar y la obtención de propiedad sin compen-sación. Pero los intereses de individuos privados dedicados a una empresa privada con fines pecuniarios, no están en-vueltos en el caso ante nos. La propiedad aquí envuelta es poseída por una agencia gubernativa, bien se le llame pro-piedad gubernativa o bien privada. Dicha agencia guberna-tiva es una subdivisión de su principal, y actúa en beneficio de los habitantes de todo el municipio. Bajo tales circuns-tancias, agarrarse a la clasificación de “capacidad de propie-dad” para justificar un derecho adquirido de propiedad pri-vada en el título de la propiedad de un agente público en contra de su principal, el estado, sería razonar en un vacío.
El resultado final de la cuestión es que, aunque el sumi-nistro de agua a la comunidad podría haber sido dejado en manos privadas,12 como en otras jurisdicciones, si La Capital, actuando bajo la autoridad otorgádale por la legisla-*447"tura, emprende esta actividad, al así hacerlo emprende una ac-tividad legítima como cuerpo gubernativo. Resolver lo con-trario en un caso de esta índole sería otorgarle a los muni-cipios de Puerto Rico el gobierno propio. El Congreso ha creído conveniente no otorgárselo. No estamos en libertad de hacerlo aparecer en el Acta Orgánica.
Otro aspecto de este problema merece atención. La corte de distrito asumió la posición de que el funcionamiento de un acueducto se lleva a cabo por un municipio en su capaci-dad de propiedad, “excepto en aquellos casos en que la Le-gislatura haya impuesto al Municipio la obligación de ope-rar un sistema de acueducto”. Pero ésta también es una fórmula que no tiene relación alguna al problema práctico aquí envuelto. Basar una sentencia tan portentosa y de tan gran alcance como la envuelta en el presente caso en la cir-cunstancia puramente fortuita de que el estado autoriza13 más bien que ordena a un municipio a poseer y operar su acueducto, por sí mismo demuestra que esta teoría se en-cuentra ya muy raída.
El municipio, una subdivisión, criatura y agente del es-tado,- exige $7,000,000 por el traspaso de su acueducto, por el estado, a otra agencia de éste que continuará operándola con el mismo propósito. Y la única razón dada para ello es que el estatuto bajo el cual opera actualmente el acueducto es permisivo más bien que mandatorio. Es’ imposible seguir este argumento hasta una conclusión racional. El municipio es una subdivisión y agente del estado y existe a voluntad de éste. Un acueducto operado por el estado sería guberna-tivo. Un estatuto mandatorio disponiendo que el municipio opere el acueducto lo convertiría en una actividad guberna-tiva. Pero si por alguna razón el estatuto solamente “au-toriza” que esta actividad legítima se realice en un campo vital a la salud pública, se convierte en “privada”. Esto en verdad equivale a poner una definición encima de otra con *448ningún propósito qne podamos ver excepto el de obtener un resultado específico. El propio apelado demuestra la artifi-cialidad de este razonamiento cuando argumenta que la Au-toridad de Transporte está dedicada a una actividad guber-nativa cuando opera una línea de guaguas, simplemente por-que la legislatura lia ordenado, en vez de autorizado a la Au-toridad, que se dedique a tal actividad. Designar la trans-portación como gubernativa, y el suministro de agua coma priyado equivale a hacer caso omiso de las realidades de la vida. Si existiera una imperiosa necesidad para tal ficción legal, concebiblemente podríamos ser persuadidos a acep-tarla. Pero lo que se nos pide es que preservemos una fic-ción legal, utilizada en el derecho común y en nuestros ca-sos para obtener un resultado justo y conveniente en otros campos del derecho, como una regla inflexible y automática en la ley de propiedad. No podemos dar tal paso, no im-porta lo que otras cortes hayan hecho.14 El asunto se reduce a esto: El Municipio no tiene derecho a quejarse más que cualquiera otra agencia que funciona a través de toda la Isla — tales como la Autoridad de Comunicaciones o la propia Autoridad de Puentes Fluviales — si sus funciones fueran transferidas a otra agencia. El que la política com-prendida en la Ley ante nos sea razonable o sabia no cae *449dentro de nuestras atribuciones y no pnede influir nnestra decisión de este caso. Y si el municipio debe ser compen-sado bajo tales circunstancias es una cuestión a determi-narse por la legislatura, y no por esta Corte.
Notamos finalmente que los casos de Brush v. Commissioner, 300 U.S. 352, citado por los apelantes, y Helvermg y. Gerhardt, 304 U. S. 405, citado por el apelado, son casos contributivos y por tanto no se aplican directamente a este caso. El caso de Brush decide que un funcionario del acue-ducto de la ciudad de Nueva York, se dedicaba a una fun-ción gubernativa esencial dentro del significado de los regla-mentos de Tesorería Federal eximiendo de la contribución federal sobre ingresos la compensación recibida por funcio-narios y empleados estatales por servicios prestados en co-nexión con una función gubernativa esencial del estado. Aquí también vemos el procedimiento familiar de usar la caracte-rización que producirá el resultado que, bajo todas las cir-cunstancias, la corte cree servirá mejor los fines de la jus-ticia. En síntesis, el acueducto de Nueva York es guberna-tivo a los fines de determinar la responsabilidad de 'sus em-pleados por contribución Federal sobre ingresos;15 y pri-vada o de propiedad en la ley de daños y perjuicios, con el *450fin de evitar la inmunidad de responsabilidad proveniente de las operaciones gubernamentales. Pero, como hemos visto, el uso de cualquiera de estas clasificaciones es irrelevante cuando se nos confronta con la alegación del municipio de que el traspaso por el estado de su acueducto a otra agencia gubernativa sin compensación, lo despojaría de su propiedad en violación de sus derechos constitucionales.
Todo lo que tenemos que decir en el presente caso por tanto es que la posesión y operación de su acueducto por el Gobierno de la Capital es una actividad propia de una agen-cia gubernativa. Esta manifestación, lo hacemos constar claramente, no cierra las puertas a una decisión en el futuro en un caso que no envuelva una cuestión constitucional, de que a los fines ele la ley de propiedad un municipio posee un acueducto bien (a) en su capacidad privada, o (ó) en su ca-pacidad gubernativa. Nuestra decisión equivale sólo a la negativa a permitir el uso de una ficción, legal inadecuada a los hechos del caso con el fin de dictar la decisión en éste.
Reconocemos que en efecto práctico ésta es una resolu-ción de que, a los fines del presente caso, la Capital posee y opera su acueducto en su capacidad pública o gubernativa. *451Una vez que se esclarece el hecho ele que la resolución se contrae a los hechos de este caso, la encontramos tan razo-nable como consistente con los casos de daños y perjuicios como el de Colón v. Capital de Puerto Rico, supra, y los ca-sos contributivos como el de Brush v. Commissioner, supra.
*452II
No existe controversia entre las partes en cnanto a la proposición de que toca a esta corte decidir, como cues-tión de ley local, que cualquier función específica de un mu-nicipio es gubernativa o de propiedad. Al llegar a las con-clusiones que preceden así lo liemos tratado. Pero ése no es el único problema envuelto en este caso. Todavía nos quedo, la cuestión de constitucionalidad.
Casi todos los casos estatales, fundamentados bien en la cuestión de ley local o en la de constitucionalidad, fuero a decididos con anterioridad al caso de Trenton v. New Jersey, 262 U. S. 182. Dicho caso fia tenido un profundo efecto sobre el problema ante nos, y por tanto merece un minucioso, examen.
En el caso de Trenton el estado de New Jersey había concedido a una corporación el derecho de tomar agua del río Delaware para suministrarla a los residentes de Trenton. Luego, la ciudad de Trenton, de conformidad con la autoridad otorgádale por el estado, compró la propiedad, franquicias y privilegios de la corporación. Posteriormente-la legislatura aprobó una ley imponiendo a los municipios el pago de una licencia por el derecho a tomar agua de los ríos,, con fines de suministro público, en exceso de cierta cantidad. El caso llegó a la Corte Suprema de los Estados Unidos pro-cedente de la Corte Suprema Estatal que había confirmado una sentencia a favor del estado y en contra de la ciudad de Trenton por los derechos de licencia adeudados. La Corte Suprema expuso la controversia como sigue (pág. 183):
' ‘ EÍ derecho del Estado a cobrar depende de la validez de una ley de la legislatura (c. 252, Leyes de 1907). Afirma la Ciudad que esta ley está en pugna con la cláusula sobre contratos de la Consti-tución de los Estados Unidos, y que toma 'propiedad poseída por la-Ciudad en su capacidad privada o de propiedad para fines públicos sin una compensación justa y sin el debido procedimiento de ley en violación de la Enmienda Décimoeuarta.” (Bastardillas nuestras)..
*453Después de exponer los hechos y discutir varios casos anteriores, la corte, por voz de su Juez Asociado Sr. Butler, dice a la pág. 188:
"El poder del Estado no restringido por la cláusula sobre con-tratos o la Enmienda Décimocuarta, sobre los derechos y la propiedad de ciudades, poseídos y usados para ‘propósitos gubernativos’, no puede cuestionarse. En el caso de Hunter v. Pittsburgh, supra, 179 se hace referencia a la distinción entre propiedad poseída por corpo-raciones municipales en su capacidad pública y gubernativa y aquella poseída en su capacidad privada o de propiedad, y se hizo referencia a decisiones de esta Corte que mencionaban tal distinción. En nin-guno de estos casos aparece poder, derecho o propiedad alguno de una ciudad o cualquiera otra subdivisión política, protegido por la cláusula sobre contratos o la Enmienda Décimocuarta. Esta Corte nunca ha resuelto que estas subdivisiones puedan invocar tales restricciones sobre el poder del Estado.” (Bastardillas nuestras).
En vista de nuestra conclusión arriba indicada de que como cuestión de ley local la distinción entre propiedad po-seída por un municipio en su capacidad pública y aquella poseída en su capacidad de propiedad no tiene propósito práctico y es de dudosa validez en cuanto a la cuestión de ley de propiedad aquí envuelta, y en vista del hecho de que todas las cortes han resuelto, según indica el Juez Asociado Sr. Butler, y admitido por la Capital, de que “el poder del Estado .... sobre los derechos y propiedades poseídas y usadas para ‘fines gubernativos’ no puede cuestionarse,” nuestra discusión del caso de Trenton podría muy bien fina-lizar aquí. Ninguna ciudad, como dice el caso de Trenton, ha persuadido alguna vez a la Corte Suprema de que tenía derecho a invocar las disposiciones constitucionales envuel-tas contra el Estado. No podemos ver la razón por la cual debamos llegar a un resultado contrario.
Pero el caso de Trenton va más lejos. Resuelve que aun en aquellos casos en que las cortes estatales concluyen que es su deseo como cuestión de ley local el caracterizar tal propiedad como poseída por un municipio en su capacidad *454privada o de propiedad, la Constitución Federal no le im-pide al Estado el tomar tal propiedad o interés alguno so-bre la misma sin compensación. El lenguaje de la Corte Suprema-merece ser citado completamente en cuanto a este punto. La corte dice a las págs. 191, 2:
“La distinción entre el municipio como agente del Estado para fines gubernativos y como organización para hacerse cargo de necesi-dades locales en una capacidad privada o de propiedad, ha sido apli-cada a varias ramas de la ley de corporaciones municipales. Los ejemplos más numerosos se encuentran en casos que envuelven la cuestión de responsabilidad por actos u omisiones negligentes de sus funcionarios o agentes. Véanse Harris v. District of Columbia, 256 U.S. 650, y casos citados. Se ha resuelto que los municipios no son responsables por tales actos y omisiones en el ejercicio del poder de policía, o en el desempeño de aquellas facultades municipales como la construcción y conservación de la alcaldía y del edificio de la corte, la protección de los habitantes de la ciudad contra las enfer-medades y condiciones antihigiénicas, el cuidado de los enfermos, el funcionamiento de parques de bomberos, la inspección de calderas, el fomento de la educación y el ejercicio de la caridad pública. Por otro lado se les ha hecho responsables cuando tales actos u omisiones ocurren en el ejercicio del poder para construir y conservar puentes calles y carreteras y acueductos, construir alcantarillados, recoger la basura y vigilar el basurero. Se deniega la compensación cuando la actuación o la omisión ocurre en el ejercicio de aquello que se tiene por poderes gubernativos, y se permite si ocurre en una capacidad de propiedad. La base de la distinción es difícil de exponer, y no hay establecida regla alguna para la determinación de lo que perte-nece a una clase o a otra. Se originó con las cortes. Generalmente se aplica para evitár dificultades, con el fin de que no provengan injusticias del reconocimiento de defensas técnicas basadas en el carác-ter gubernativo de tales corporaciones. Pero tal distinción no pro-porciona base alguna para la aplicación de limitaciones constitucio-nales que se tratan de invocar aquí por la ciudad de Trenton contra el Estado de New Jersey. Dichas limitaciones no se aplican en contra de los Estados y a favor de sus propios municipios. Resolvemos que la ciudad no puede invocar estas disposiciones de la Constitución Federal en contra de la imposición de una licencia o derecho por la toma de agua expresada en la ley estatal aquí envuelta. Con vista de anteriores opiniones de esta Corte, no se presenta ninguna cuestión federal substancial.” (Bastardillas nuestras).
*455El apelado trata de limitar el alcance de la decisión en el caso de Trenton. Afirma que “en el caso de Trenton se resolvió que el estado tenía poder para controlar y preser-var el uso de sus fuentes de agua para beneficio de sus ha-bitantes y que el estado podía conceder o retener el privile-gio como le viniera en gana”. La corte de distrito estuvo conforme con el apelado. Al discutir en su opinión el caso de Trenton, la corte de distrito expresó que la Corte Su-prema “resolvió . . . que el Estado tiene poder y es su de-ber controlar y conservar el uso de sus fuentes de agua para beneficio de todos sus habitantes”, que la única manera en que la ciudad podía obtener agua era comprándosela al Es-tado, y “que es una función legislativa el poder determinar las condiciones bajo las cuales se pueden distraer las aguas de los ríos y lagos del Estado”. Aparentemente el apelado y la corte de distrito pretenderían que tratáramos dichas manifestaciones como la resolución de la corte y las porcio-nes restantes de la opinión arriba citadas como dicta.
No podemos adoptar tal punto de vista del caso de Trenton. Por el contrario, lo que el apelado dice que es la de-cisión, consiste de una serie de manifestaciones preliminares en cuanto a cuestiones obvias ya establecidas de ley local. La única cuestión ante la Corte Suprema para su resolución, como ya hemos visto del lenguaje de la propia Corte Su-prema, era la cuestión constitucional Federal. Y sobre ella la corte resolvió que los salvaguardas de la Constitución Federal no pueden invocarse por un municipio para impedir que un estado tome propiedad municipal sin compensación, prescindiendo de si tal propiedad es caracterizada como cuestión de ley local poseída por el municipio en su capaci-dad gubernativa o en su capacidad de propiedad.
En verdad, en cierta parte de su alegato el apelado re-conoce que algún efecto debe dársele al arrollador lenguaje arriba citado del caso de Trenton. Su alegato dice que “En *456términos generales, se resuelve en el caso de Trenton, que el estado tiene poderes sobre los derechos y propiedad de las cindades y municipios que no están limitados por las cláu-sulas de la Constitución Federal relativas al ‘contract clause’ o al ‘due process clause’. Termina la opinión declarando que no había mi.‘'federal question’ envuelto”. (Bastardillas del apelado). El apelado, desde luego, está correcto al decir que, en análisis final, la Corte Suprema concluyó que en el caso de Trenton no estaba envuelta cuestión Federal subs-tancial alguna. Pero para así resolverlo, la corte tuvo pri-mero que decidir que no se podía invocar disposición cons-titucional Federal alguna por un municipio bajo tales cir-cunstancias contra un Estado. Y no hay la más leve inti-mación de la Corte Suprema de que su resolución esté limi-tada a los “poderes” otorgados a los Estados para contro-lar sus fuentes fluviales. Al contrario, el lenguaje es tan' amplio como cualquier otro que pudo escribirse. Asumimos que el lenguaje de la Corte Suprema (pág. 192) de que “Ellas '¡[•la cláusula sobre contratos y la Enmienda Décimocuarta] no se aplican contra el Estado a favor de sus propios muni-cipios”, significa exactamente lo que dice. Y ciertamente la Corte Suprema así ha entendido su propia decisión y len-guaje en casos posteriores,16 como lo han hecho otras cor-tes 17 y autoridades secundarias.18
*457El esfuerzo para distinguir el caso de Trenton por va-rios otros fundamentos es insostenible. Por ejemplo, afirma él apelado que la ley allí envuelta no pretendía privar al municipio de su propiedad. Pero sí disponía que la ciudad tendría que pagar otra vez por lo-que anteriormente había comprado a un dueño privado, que es substancialmente la misma cosa. Y ciertamente la Corte. Suprema consideró la. ley como una que le quitaba la propiedad a la ciudad.
De más está decir que el Estado .puede ser restringido de traspasar propiedad municipal a personas privadas. (Véanse New Orleans, M. & C. R. Co. v. City, of New Orleans, 26 La. Ann. 478 (1874); Ellerman v. McMcoins, 30 La. Ann. 190, 31 Am. Rep. 218 (1878)). Pero escasamente tenemos que aña-dir que la Ley núm. 39 no contempla tal traspaso.
De paso también notamos que dos de los casos citados por la corte de distrito (St. Louis v. Western Union Telegraph Co., 148 U. S. 92 (1893) ) y Tom of Nahant v. United States, 136 F. 273 (C.C.A. 1st, 1905)) presentan una cues-tión constitucional diferente, tpda vez que tratan de la ad-quisición de propiedad municipal por el Gobierno Federal, que es una soberanía separada y que no es el creador o principal del municipio envuelto. De la misma manera, el •caso de El Pueblo v. Mimicipio de San Juan, 19 D.P.R. 656, *458no es de aplicación aquí. Dicho caso sólo existe en cnanto a la proposición de qne, en ansencia de legislación específica a ese efecto, el gobierno insular no puede privar a un mu-nicipio de su propiedad. Pero la Ley núm. 39 es exacta-mente tal legislación. Cierto es que el Código Civil y la Ley de expropiación forzosa19 anteriormente disponían que un municipio debería ser compensado por su propiedad' cuando se la quita el Pueblo de Puerto Rico. Pero la Ley de Acueductos posterior es “por sí sola una ley completa, que constituye una actuación legislativa sobre toda la mate-ria de que trata, y puede por tanto enmendar o derogar por implicación las disposiciones de leyes anteriores”. (Vidal v. Fernández, 104 F. (2) 606, 608 (C.C.A. 1ro. 1939)). La Ley de Acueductos expresamente dispone que en el caso de acue-ductos municipales, la compensación será en la forma limi-tada allí provista. En su consecuencia, la legislación general relativa a la compensación de los municipios por su pro-piedad cuando se la quita el Pueblo de Puerto Rico obvia-mente se lia revocado pro tanto, como así lo dispone la sec-ción 18.20
Resta sólo añadir que la distinción que se encuentra en el artículo 25621 del Código Civil entre las dos clases de> propiedad poseídas por los municipios — “bienes de uso pú-blico” frente a “bienes patrimoniales” — no conlleva necesa-riamente las mismas .consecuencias legales que se lian desa-rrollado en el derecho común como cuestión de legislación-*459judicial al distinguir entre' propiedad poseída por un muni-cipio en su capacidad gubernativa frente a su capacidad de propiedad. La distinción del derecho civil simplemente in-dica la diferencia entre bienes de uso público para ser usa-dos libremente por el público en general, tales como las plazas, calles y parques, frente a bienes patrimoniales, que se usan para fines públicos pero a los cuales el público no tiene constante y general acceso. Pero nada encontramos en dicho concepto que nos ordene decidir que bienes patrimoniales de un municipio son “bienes privados” en los cuales el muni-cipio tiene adquirido para siempre tal interés de propiedad, del cual la Legislatura por medio de una ley posterior de-liberadamente diseñada para cumplir dicho propósito no pueda privarlo sin razonable compensación. Y de necesitarse algo más, de cualquier modo el argumento contrario se des-plomó cuando los municipios, no importa el sta-his que tu-vieran bajo el régimen español, pasaron a ser bajo el Acta Orgánica meras subdivisiones del gobierno insular, con to-das las consecuencias que- hemos visto provienen de dicho status.
Tampoco la cuestión constitucional aquí envuelta es afec-tada por el caso de Vilas v. Manila, 220 U. S. 345, citado por la corte de distrito en cuanto a la proposición de que la Corte Suprema reconoció la distinción entre funciones gu-bernativas y de propiedad. La corte de distrito indudable-mente estuvo correcta en dicha manifestación. Pero debe notarse que la distinción se usó para hacer efectivas las re-clamaciones de los acreedores de la vieja ciudad de Manila en contra de la nueva ciudad de Manila establecida después de la cesión de las Filipinas a los Estados Unidos. Esto sólo demuestra que la distinción todavía es útil en otros campos que no sean los de la ley constitucional o de propie-dad. Pero el hecho de que haya probado en el pasado ser uná ficción legal efectiva en 1.a ley de daños o de contratos, *460no nos obliga inexorablemente, como ya se ba indicado, a .aplicarla aquí.
üSTo es necesario en este caso que expresemos nuestros puntos de vista en cnanto a la contención de los apelantes de qne las clánsnlas del debido procedimiento, de contratos y de justa compensación de nuestra Carta Orgánica no son leyes locales; qne los casos surgidos en relación con la misma no envuelven cuestiones locales sobre las cuales, de acuerdo con decisiones familiares de la Corte Suprema, prevalecen nuestras conclusiones a menos que sean inescapablemente erróneas; y que por tanto estamos obligados por el caso de Trenton en cuanto a la cuestión bajo consideración. El Con-.greso ba puesto a esta Corte en posición subordinada a la Corte de Circuito de Apelaciones y a la Corte Suprema de los Estados Unidos. Es, por tanto, difícil concebir una si-tuación en la que pretendamos diferir de la Corte Suprema en la interpretación y aplicación de aquellas disposiciones fundamentales de nuestra Carta Orgánica que han sido subs-tancialmente copiadas de la Constitución Federal. (Cf. General Motors Aceptance Corporation v. Brañuela, 61 D.P.R. 725, 730.).
De cualquier manera, el problema no surge en este caso, en vista de que estamos enteramente conformes con la re-solución y el lenguaje del caso de Trenton en cuanto a que 'dichas -cláusulas constitucionales no pueden ser invocadas por un municipio en contra del Estado. Y asumiendo, como afirman los apelados y aceptan los apelantes, que, aparte de la cuestión constitucional envuelta, la decisión en cuanto a •que el caracterizar una actividad municipal como guberna-tiva o de propiedad, envuelve una cuestión de ley local, he-mos resuelto, como ya se ha indicado, dicha cuestión en contra del municipio a los fines de este caso específico. Por tanto, estamos constreñidos a soslayar las cuestiones fasci-nantes que todavía no se han explorado con respecto a la doctrina de inescapablemente errónea (Véase De Castro v. *461Board of Com’rs of San Juan, 136 F. (2d) 419 (C.C.A. 1st,. 1943); auto de certiorari expedido en 28 de febrero de 1944).
III
El apelado también trata de qne resolvamos qne la Ley núm. 39 es inválida, toda vez qne se alega no se ajusta al Artículo 34, párrafo 8, de nuestra Carta Orgánica, al efecto de qne “no se aprobará ningún proyecto de ley . . .. qne contenga más de un asunto, el cual deberá ser claramente expresado en su título . . . ”. (Título 48 U.S.C.A.. see. 832).
El argumento del apelado es que el título de la Ley núm.. 39 es capcioso (misleading) cuando provee en parte “Ley-para . . . disponer lo necesario par valorar las propiedades, municipales que se traspasen a la Autoridad de .Fuentes Flu-viales y compensar a los municipios el valor de las mismas”,, toda vez que el texto de la ley no provee una compensación justa. Los apelantes afirman que el título es válido porque la ley sí provee para alguna forma de compensación; y que,, de cualquier modo, como la Sección 832 del Título 48 U.S. C.A. también provee que “si algún asunto que no esté expre-sado en el título fuere incluido en cualquier ley, esa ley será, nula solamente en aquella parte de ella que no haya sido ex-presada en el título”, simplemente debemos declarar inváli-das las secciones de la Ley núm. 39 disponiendo una compen-sación limitada y declarar válida-la Ley en total^como que autoriza el traspaso de acueductos municipales sin compen-sación para ello (Crawford on Statutory Construction, Sec-ción 146, págs. -2121-2).22 '
*462Durante los últimos años ha habido la tendencia por parte de nuestra Legislatura de utilizar títulos para sus le-yes los cuales, según dicen los apelados, son “expuestos tan detalladamente que casi los coloca por sí mismos en una categoría separada”. Estos títulos frecuentemente son casi tan .extensos como las propias leyes, y pretenden describir y aún sintetizar el contenido de cada sección de las leyes en-vueltas. Indudablemente tales títulos meticulosamente deta-llados persiguen el laudable propósito de cumplir con el Ar-tículo 34, párrafo 8, del Acta Orgánica. Pero nunca fue la intención del Congreso el que un legislador no tuviera nece-sidad de ir más allá del título de una ley para determinar su contenido. Un título no es el substituto de una ley; sólo sirve como el poste indicador que nos conduce a la propia ley, donde se espera que uno encuentre sus disposiciones en detalle. Una vez que el “asunto” de una ley ha sido “ex-presado claramente'en su título” la función que desempeña el título desaparece. Las legislaturas antiguas comprendie-ron esto. Nuestros tomos están repletos de leyes extensas y complicadas, cuyos títulos son sencillos y precisos, compues-tos de tres o cuatro líneas. Estas leyes o nunca se han ata-cado ante las cortes, o han sido sostenidas por tratar de un asunto que claramente se expresa en el título. (Véase Rivera v. Corte, 62 D.P.R. 513, 539, 40).
Pero — y aquí llegamos a la médula de la cuestión — cuando la legislatura, por razones íntimas no exigidas estrictamente por las disposiciones del Acta Orgánica, elige sintetizar en su título el contenido de una ley más bien que expresar sen-cillamente el asunto, corre el riesgo de que tal síntesis sea *463ban imperfecta que resulte sustancialmente capciosa en cuanto .a porciones materiales de la ley. blsta es exactamente la situación con que nos confrontamos en este caso. Si el título de la Ley número 39 — que se copia al margen como ejemplo de la innecesaria proligidad en el título de una ley23 —hubiera sencillamente dejado de mencionar la cuestión de la compensación, concebiblemente quizás hubiéramos resuelto, de conformidad con Rivera v. Corte, supra, que el asunto de la ley no obstante había sido expuesto en el título y el de-*464jar de mencionar la compensación no era necesariamente fatal. Pero la Legislatura trató de describir en el título la compensación provista por la ley. Habiendo elegido expo-ner el título en detalle, la legislatura debe asegurarse que tal información detallada no es capciosa en la forma indi-cada.
Sin embargo en el caso específico ante nos nunca llega-mos a la cuestión de si el título de la Ley número 39 es su-ficientemente capcioso para traer la nulidad de la ley bajo esta fórmula. No podemos proseguir en nuestro examen del mismo por la sencilla razón de que la Capital no tiene base (standing) para levantar este punto. Tal como lo expusi-simos, “la constitucionalidad de una ley no puede ser im-pugnada a menos que el que la ataca demuestre que dicha ley le priva de derechos protegidos por la Constitución”. (Colegio de Farmacéuticos v. Junta de Farmacia, 60 D.P.R. 811, 816.)
El Acta Orgánica es nuestra Constitución. Una ley de nuestra Legislatura que esté en pugna con una de sus dis-posiciones es por tanto inconstitucional. Pero ya hemos visto que disposiciones constitucionales de considerablemente mayor jerarquía — las cláusulas de debido procedimiento, con-tratos, privilegios e inmunidad — no pueden invocarse por un municipio en contra de su creador, el Estado. El hecho cierto es que no puede encontrarse en toda el Acta Orgánica una clavija en la cual se pueda colgar el interés legal del municipio. Y debe existir interés legal, para las cortes po-der otorgar protección. Asumimos sin decidirlo que el Mu-nicipio será perjudicado por esta ley. Pero el mero perjui-cio no es suficiente — tal perjuicio podría solamente constituir damnum absque injuria. Debe demostrarse la invasión de los derechos legales de la persona. El lenguaje del Juez Asociado señor Roberts en Tennessee Electric Power Co. v. T. V. A., 306 U. S. 118, es apto en cuanto a este particular. Dice a las págs. 137, 8:
*465"Los apelantes invocan la doctrina de que una persona amenazada de perjuicios directos y especiales debidos a la actuación de un agente del Gobierno que, a no ser mediante autoridad estatutaria para realizarla sería una violación de sus derechos legales, puede atacar la validez de un estatuto en un pleito contra el agente. El principio no tiene aplicación a menos que el derecho invadido sea uno legal — uno de propiedad, uno proveniente de un contrato, uno protegido contra invasión torticera, o uno basado en un estatuto que le confiere un privilegio ...”
Escasamente podría sostenerse que las partes que ata-caron las leyes en los casos de Alabama Power Co. v. Ickes, 302 U. S. 464, Perkins v. Lukens Steel Co., 310 U. S. 113, 125, Porto Rico Ry., Light & Power Co. v. Colom, 106 F. (2d) 345, 354 (C. C. A. 1st, 1939) no sufrirían perjuicio real de haber quedado vigente dichas leyes. Pero las cortes no obstante resolvieron que tal perjuicio no equivalía a la in-vasión de un derecho legal; por tanto se les negó a las par-tes acceso a las cortes en sus esfuerzos para anular las leyes allí envueltas.
Esta doctrina, como hemos visto, se aplica a los derechos de entidades privadas como en los casos de Alabama Power Co. y Puerto Rico Railway, Light & Power Co. Hay en-vuelta una considerablemente más importante política pú-blica cuando se aplica la doctrina a pleitos entre el soberano y una de sus subdivisiones públicas. Como ya se ha indi-cado, aun las más fundamentales disposiciones constituciona-les no pueden invocarse por un municipio en contra de su creador, el Estado. No podemos ver de qué manera el título de una ley que se alega es defectuoso “perjudica legalmente” a un municipio cuando la propia ley, aun cuando le quita la propiedad al Municipio sin el debido procedimiento de ley, no “perjudica legalmente” al municipio, como ya hemos re-suelto. No basta el argumento de que la Legislatura podría tomar la acción aquí contemplada solamente mediante una ley válida y que una ley con un título defectuoso no es una ley válida. En verdad eso equivaldría a querer tapar el cielo *466pon la mano. El requisito en cuanto al interés legal de una parte no puede encontrarse en la propia ley, sea ella válida o nó. Es solamente cuando el interés legal de la parte ya existe independientemente y fuera de la ley — en verdad antes de su aprobación — que la parte perjudicada tiene derecho a atacar la ley cuando se apruebe la misma, de ser apro-bada, si adolece del defecto aquí alegado.
El impacto de este argumento tal como se aplica a este caso se torna más patente cuando recordamos que un muni-cipio es una mera subdivisión del Gobierno Insular.24 Equi-valdría exactamente a si el Comisionado del Interior, por ejemplo, alegara que sería perjudicado legalmente por una .ley de la Legislatura traspasando algunas de sus funciones al Comisionado de Agricultura y por tanto tendría base {standing) para radicar un pleito con el fin de anular dicha ley. Ni el Comisionado del Interior en dicho caso ni el mu-nicipio en éste tendrían acceso a las cortes para atacar tales leyes debido a sus alegados títulos defectuosos. Ellos, o cual-quiera otra persona, pueden sólo atacar dichas leyes ante las cortes si aquéllas infligen directamente sobre ellos perjuicio personal. Debe h*aber “un perjuicio o amenaza sobre un *467derecho específico suyo, tal como se distingue del interés del público en la administración de la ley.- ’ ’25
Inmediatamente nos imaginamos las condicione^, caóticas que surgirían si esta corte por medio de pleitos sobre sen-tencias declaratorias se convirtiera en una división de dis-putas entre y dentro de agencias para emitir opiniones le-gales a agencias o funcionarios ejecutivos subordinados so-bre si la legislación traspasando sus funciones a otras agen-cias o funcionarios subordinados era defectuosa. Nuestro sistema judicial no fue diseñado para tal fin. Si se usara así, prontamente se desplomaría. Aun si estuviéramos au-torizados para invadir este campo de operaciones guberna-tivas, dicha actuación sería contraria a la tendencia de nues-tra historia judicial establecida hace muchos años. (Tyler v. Judges of Court of Registration, 179 U. S., 405; Robertson and Kirkham, supra, Chapter 33, p. 467, et seq.). En re-sumen las cortes han resuelto sabiamente que tales disputas no constituyen controversias justiciables.
A la luz del caso de Trenton v. New Jersey, y los princi-pios aquí enunciados, el resolver en este caso que el título de la Ley número 39 es defectuoso, equivaldría a crear nos-sotros una controversia justiciable donde no existe ninguna. El título de dicha ley puede ser legalmente defectuoso. Pero una subdivisión o agente del Estado creado por la Legisla-tura no tiene interés legal o base (standing) para enfilar dicha contención constitucional contra esta legislación.
IV
La cuestión principal litigada por las partes y decidida por la corte de distrito fue la constitueionalidad de la ley en vista de que dejó de proveer una justa compensación. Dicha cuestión ha sido resuelta por nosotros en contra de La Capital. Y hemos resuelto que una vez decidida en con*468tra del apelado esta principal cuestión de constitncionalidad, no tenía base (standing) para atacar la ley debido a sn ale-gada violación de la disposición constitucional referente a los títulos de las leyes. De la misma manera, no podemos considerar las contenciones del apelado de que la Ley nú-mero 39 está en conflicto con ciertas otras disposiciones del Acta Orgánica.26
Pero la posición de la Capital es marcadamente diferente en relación con las disposiciones de la Ley enmendada con referencia a partidas tales como pagos anuales, ganancias y reservas. Todas éstas son para el beneficio económico directo del municipio de que se trata. Por tanto es obvio que La Capital tiene base en corte (standing) cuando el significado de las mismas se trae a discusión.
En el presente caso, sin embargo, el ataque del apelado a estas partidas se dirigió principalmente a demostrar que ellas no constituían justa compensación en el.sentido cons-titucional. Toda vez que esto fue admitido, la corte de dis-trito no pasó en detalle sobre el significado de estas dispo-siciones del estatuto. Estas secciones de la ley son difíciles de entender. Al requerírsele en la vista oral para que las explicara, el abogado de la Autoridad de Puentes Fluviales manifestó que él igualmente tenía dificultad para entender las disposiciones en cuanto a compensación de la ley, y afirmó que era sumamente necesario enmendarla. Convenimos con el abogado que son complejas y confusas. Pero aunque el apelado tiene derecho a levantar estas cuestiones, estamos renuentes a pasar in vacuo sobre dichas cuestiones detalla-*469das dentro de la armazón de este recurso de sentencia decla-ratoria. Necesitamos más lnz sóbre lo que significan dichas disposiciones y de qué manera operarán en casos específicos. Si permanecen en el estatuto sin enmendarse y si vienen ante nos en un procedimiento adecuado presentando un pro-blema concreto, le daremos la consideración cuidadosa que merecen. Mientras tanto, enfatizamos que la única cues-tión 27 que hemos decidido en los méritos en esta apelación es que la legislatura puede disponer constitucionalmente el traspaso del título y el funcionamiento de un acueducto po-seído y operado por un municipio sin disponer compensación para el municipio por la .propiedad envuelta, siempre y cuando se asegure el funcionamiento continuo del acueducto para beneficio de los habitantes de dicho municipio.

Por las razones expuestas, la sentencia de la corte de distrito será revocada y se dictará nueva sentencia decla-rando que la Ley núm. 39, según, ha sido enmendada, no es nula por no disponer una justa compensación en el caso de que se traspase él acueducto de La Capital a la Autoridad de Fuentes Fluviales bajo los términos de dicha ley.


(1)Ley núm. 39, Leyes de Puerto Rico, 1941, Sesión Extraordinaria (pág. 140), tal como fué enmendada por la Ley núm. 29, Leyes de Puerto Rico, 1942 ((1) pág. 411).


(2) “La propiedad particular no será tomada . . . para uso público, a no ser .mediante el pago de una justa.compensación ... .” (Título 48 U.S.C.A. §737)..


(3) Cf. Carrasquillo v. Am. Missionary Ass’n, 61 D.P.R. 867, donde indicamos que aun las corporaciones benéficas no pueden ya seguir esperando confiadamente en todos los casos la inmunidad por los daños y perjuicios causados debido a la negligencia de sus empleados.


(4)The People v. Hurlbut, 24 Mich. 44, 9 Am. Rep. 103 (1871); Board of Park Commissioners v. Common Council of Detroit, 28 Mich. 227, 15 Am. Rep. 202 (1871); Proprietors of Mt. Hope Cemetery v. City of Boston, 33 N.E. 695 (Mass., 1893) (comentado en. sentido adverso en 36 Harv. L. Rev. 465. Es difícil reconciliar el voto de Holmes en favor de esta decisión con su conformidad en Trenton v. New Jersey, 262 U.S. 182); State v. Barker, 89 N.W. 204 (Iowa, 1902); City of Lexington v. Thompson, 68 S.W. 477 (Ky., 1902); State v. Fox, 63 N.E. 19 (Ind., 1902); Shirk v. City of Lancaster, 169 A. 557 (Pa., 1933), con el cual compárese Lighton v. Abington Tp., 9 A. (2d) 609 (Pa., 1939); State v. Holmes, 47 P. (2d) 624 (Mont., 1935), mas compárese State v. City Council of City of Helena, 90 P. (2d) 514 (Mont., 1939), en el cual se resolvió que los caseríos públicos eran gubernativos; Chadwick v. City of Crawfordsville, 24 N.E. (2d) 937 (Ind., 1940); Benwood-McMechen Water Co. v. City of Wheeling, 4 S.E. (2d) 300 (W. Va., 1939); Town of Winchester v. Cox, 26 A. (2d) 592 (Conn., 1942).


(5)El juez de distrito escribió una opinión cuidadosa y hábil que ha sido de-gran ayuda para esta Corte. Indicó el juez en efecto que se sentía obligado a seguir el gran peso de las autoridades en las cortes estatales. Este punto de vista del juez, actuando en la corte de distrito, es de comprenderse y por tanto no lo criticamos por ello. Pero siendo nuestro deber, como la Corte más alta de esta jurisdicción, establecer la ley local sobre esta cuestión nueva, las autoridades de 'otras cortes estatales no pueden obligarnos sobre una cuestión de esa magnitud, a menos que estemos convencidos de la pureza de su razonamiento.


(6)''Al presente cualquier objeción que los hombres-no .examinen y discutan, se convierte en prejuicio.” Walter Lippman, United States Foreign Policy, pág. 43.


(7)El Juez Jackson, en su conclusión al efecto de que el término utilidad pú-blica incluía ciertos almacenes en algunos estados bajo la Ley Federal de Emergencia para el Control de Precios, dijo, hablando por la Corte Suprema, en Davies Warehouse Co. v. Bowles,-U.S.-, resuelto el 31 de enero de 1944: "El uso de ese término en un sentido general exhibe una apariencia de precisión que resulta ilusoria cuando se hace necesaria una aplicación precisa del mismo. Las autoridades y consideraciones relevantes son numerosas y ambiguas, y de un mero cambio de énfasis surgen definiciones distintas y plausibles. ’ ’


(8) Reconocemos que en el caso de Colón v. Gobierno de la Capital, 57 D.P.R. 15, este tribunal refiriéndose al acueducto de la Capital, dijo a la pág. 18: “El municipio no está obligado por ley alguna a suministrar agua a los habitantes de la municipalidad. Al hacerlo, el municipio actúa por su propia cuenta, me-diante paga y para su propio beneficio. No actúa por 'delegación m como agente del estado. Actúa en su capacidad de corporación o persona jurídica.” (Bas-tardillas nuestras.) No repudiamos dicho lenguaje en tanto en cuanto se aplica a los hechos de aquel caso. Indicamos solamente que no puede aplicarse en tér-minos generales, sino que debe leerse a la luz de los hechos del caso de Colón. Allí la fórmula de una actividad del Municipio privada y no gubernativa, fué usada para alcanzar el resultado justiciero de responsabilidad por parte del municipio en daños y perjuicios. Por tanto el lenguaje citado sólo se aplica a los hechos-de dicho caso, y no puede extenderse para ser aplicado generalmente o en casos específicos donde, como en el presente caso, no es apropiado.


(9) En su alegato de réplica los apelantes hacen la siguiente manifestación: ‘'Los apelantes no defienden aquí el derecho de El Pueblo de Puerto Rico a tomar el acueducto de San Juan, desmontarlo y enviarlo a Mayagüez o Ponce para ser usado por los habitantes de dichas comunidades. La Ley de Acueducto efectiva-mente dispone que se continuará usando para los mismos fines que antes y para beneficio de la misma comunidad. Aun si la ley no lo dispusiera así, la propiedad probablemente tendría la calidad de un ‘trust’ a los fines por los cuales fue ad-quirida,'tal como se indicó en el caso de Kelley v. Brunswick, 187 Atl. 703 (1936), citado por los propios apelados.”


(10) Casos de Massachusetts discutidos eu 36 Harv. L. Eev. 465, State v. City Council of City of Selena, 90 P. (2d) 514 (Mont., 1939); Simon v. Northup, 40 P. 560 (Ore., 1895).


(11)Para excelentes exposiciones del elevado propósito público envuelto en el suministro de agua por el municipio a sus habitantes, véanse David v. Portland Water Committee, 14 Ore. 98 (1886); State v, Walmsley, 162 So. 826, 842-3 (La., 1935); Brush v. Commissioner, 300 U.S. 352.


(12) Indicamos entre paréntesis que si se hubiere hecho esto, no puede haber duda de que tal empresa pudo haber sido clasificada como una “utilidad pública” sujeta a reglamentación detallada por el estado. No obstante, se insiste inexora-blemente en que si el propio municipio conduce tal empresa, la misma es “pri-vada”. La quiebra intelectual de tal razonamiento es evidente.


(13) Secciones 6 y 4, Ley número 99, Leyes de Puerto Rico, 1931 (pág. 627).


(14) Convenimos con ©1 razonamiento de Higginson v. Slattery, 99 N.E. 525 (Mass., 1912), citado por el propio apelado. En él dice la corte (pág. 527) r “A pesar de que el establecimiento de este parque era permisivo y no compulsorio, esta distinción no es decisiva. Es el carácter para el cual se usa que confiere a cualquier empresa municipal el carácter de pública o privada.” La Corte Su-prema de los Estados Unidos también lia rechazado esta teoría de la corte de distrito. En el caso de Ger. Alliance Ins. Co. v. Home Water Co., 226 U.S. 220, a las págs. 227, 8, dicha Corte dijo: “Pero la ciudad no tenía obligación legal de suministrar agua; y si voluntariamente tuvo a bien hacer más de lo que exigía la ley, por ello no se expuso a una responsabilidad nueva o mayor. Actuó en una capacidad gubernativa y al fracasar en dicha empresa no era más respon-sable que lo que hubiera sido al no poder proporcionar una adecuada protección policíaca.” (Bastardillas nuestras). Y aun asumiendo, como afirma el apelado, que el caso Coyle v. Gray, 30 A. 728 (Del., 1884), subsiste sólo al resolver que propiedad poseída por un municipio siempre se posee para fines públicos, estamos preparados para seguir dicho caso, por lo menos a los fines del problema específico» anta nos.


(15)A pesar del hecho de que el caso de Brush no es de completa aplicación al presente, el lenguaje del Juez Asociado Sr. Sutherland allí empleado gráfica-mente demuestra por qué en el caso de Brush, lo mismo que en el presente, había una ineludible necesidad de clasificar como gubernativa la explotación de un acue-ducto. Creemos conveniente, al concluir nuestra discusión sobre este aspecto del presente caso, citar dicho lenguaje vn, extenso encontrado a las págs. 362-3, 364, 365, 366, 368, 370-1:
"Probablemente no hay cuestión de derecho sobre la cual las decisiones de las cortes estatales estén en mayor conflicto y confusión que aquella que trata de la distinción entre los poderes gubernativos y corporativos de los municipios. Este estado de conflicto y confusión se refiere principalmente a las decisiones sobre responsabilidad en casos de daños y perjuicios debido a la negligencia de fun-cionarios y agentes del municipio. Sobre esta materia, no puede obtenerse una regla definitiva de dichas decisiones. Es cierto que en-muchas de las cortes esta-tales, incluyendo las del estado de Nueva York, se ha resuelto que la explotación de acueductos cae dentro de la categoría de actividades corporativas; y se sostiene la responsabilidad de la ciudad en acciones de daños y perjuicios provenientes de la negligencia en tal explotación. Pero la regla con respecto a tales casos, como se dijo en el de Trenton v. New Jersey, 262 U.S. 182, 192, se ‘aplica para evitar *450dificultades, con el fin de que no provengan injusticias del reconocimiento de de-fensas técnicas basadas en el carácter gubernativo de tales corporaciones’; y la regla es indefinida sin remedio alguno, probablemente por dicha razón.
"Sin embargo, ésta no es una acción por daños personales, sino un proce-dimiento que en efecto intenta se determine si la inmunidad contra contribuciones federales, con respecto a la actividad en cuestión, se aplica a favor de un muni-cipio creado por el estado — un objetivo tan diferente en su carácter a aquel que se pretende obtener en una acción de daños y perjuicios, que sugiere se tenga cuidado al aplicar como la guía para la decisión del primero, una regla local de derecho adoptada judicialmente con el fin de evitar supuestas injusticias que de otro modo resultarían en el segundo. . . .
"La regla con respecto a la responsabilidad del municipio en daños y per-juicios, es una cuestión local; y toca únicamente al estado que dió vida al muni-cipio, decidir si debe ser estricta o liberal, o negarse de plano (Detroit v. Osborne, 135 U.S. 492, 497-498) siempre y cuando, desde luego, que no se infrinja la Constitución Federal ....
"Por tanto creemos que sería prudente limitar, lo más estrictamente posible, la presente investigación a las necesidades de la cuestión aquí envuelta y no, tra-*451tando de elaborar una fórmula general, correr el riesgo de dificultar la decisión, de los casos con respecto a actividades municipales de diferente clase que puedan surgir en el futuro. . . .
“El interés público en cuanto a la conservación y distribución de agua para innumerables propósitos — que fluctúan desde los usos corrientes de agricultura, vivienda y sanidad, basta la conservación de la salud y de la propia vida- — es obvio y bien establecido. Para una ciudad moderna, la conservación y distribu-ción de agua en cantidades suficientes y en un estado de pureza, son tan vitales como el aire. Y esta necesidad vital se torna cada día más y más aparente y necesaria a medida que las ciudades crecen en población y densidad de pobla-ción. . . .
“Aun cuando estos casos [los casos antiguos de la Corte Suprema] no lo de-ciden, claramente sugieren que los acueductos municipales creados y operados con el fin de suplir las necesidades de una ciudad y sus habitantes son obras públicas y su operación esencialmente de un carácter gubernativo. Sin embargo, otras de-cisiones de esta Corte sostienen más directamente tal conclusión.
‘ ‘ Concluimos que la adquisición y distribución de una cantidad de agua para llenar las necesidades de una ciudad moderna envuelven el -ejercicio de funciones gubernativas esenciales, y esta conclusión se robustece mediante la consideración de los usos públicos a que se destina el agua. Sin tal suministro no podrían exis-tir las escuelas públicas, los alcantarillados tan necesarios para conservar la salud, los parques de bomberos, el riego y limpieza de las calles, los edificios públicos, los parques, campos de juego y baños públicos. Y esto equivale en el verdadero sen-tido de la palabra a decir que la misma ciudad desaparecería entonces. . . . Puede ser, como se sugiere, que las corporaciones privadas estén dispuestas a asumir el suministro de agua para todos los fines; pero si el Estado y la Ciudad de Nueva York son de opinión, como evidentemente lo son, que no se debe confiar el servicio a manos privadas sino que debe rendirse por la propia ciudad como un medio apropiado de cumplir su deber para proteger la salud, seguridad y vidas de sus habitantes, no tenemos dudas de que así puede hacerlo en el ejercicio de sus funciones gubernativas esenciales.
“Nada encontramos que debilite esta conclusión en el hecho de que en épocas pasadas la empresa de suministrar agua a las ciudades urbanas, incluyendo Nueva York, se dejaba en gran parte, o aun totalmente en manos privadas. Por muchos años la tendencia ha sido hacer lo contrario, hasta ahora en que las autoridades municipales se han hecho cargo de tal empresa en casi todas las grandes ciudades. No puede decirse que las funciones gubernativas no existen porque se les deje pendientes o porque yacen dormidas durante algún tiempo. Si por su naturaleza son gubernativas, no dejan de serlo porque recientemente se haya comenzado a usarlas. ’ ’


(16)"La ciudad no puede invocar contra el Estado la protección de la En-mienda Décimocuarta." (citando Trenton v. New Jersey) Newark v. New Jersey, 262 U.S. 192, 196 (1923).
‘ ‘ El control del Estado y sus agencias sobre las corporaciones municipales dentro de su territorio no está limitado por las -disposiciones de la Enmienda De-cimocuarta.” (citando Trenton v. New Jersey) Misty v. Chicago, M. I. Pao. My. Co., 270 U.S. 378, 390 (1926).
"Una corporación municipal, creada por un Estado para el mejor funciona-miento del gobierno, no tiene privilegios o inmunidades bajo la constitución federal que pueda invocar en contra de la voluntad de su creador.” (citando Trenton v. New Jersey) Williams v. Mayor, 289 U.S. 36, 4.0 (1933).
"Las corporaciones municipales, siendo criaturas del estado, carecen de base para invocar la cláusula sobre contratos o las disposiciones de la Enmienda Déci-*457moeuarta de la Constitución contra la voluntad de su creador.” (citando Trenton v. New Jersey) Coleman v. Miller, 307 U.S. 433, 441 (1939).


(17)Cranford Co. v. City of New York (C.C.A. 2d, 1930), 38 F. (2d) 52, cert. denegado 281 U.S. 760; Franklin Tp. in Somerset County, N. J. v. Tugwell, 85 F. (2d) 208, 13 (C.C.A. D.C., 1936); City of Tulsa v. Oklahoma Natural Gas Co., (Dist. Ct., Okla., 1925) 4 F. (2d) 399, apelación desestimada 269 U.S. 527; Henderson v. Twin Falls County, 80 P. (2d) 801 (Idaho, 1938); Jersey City v. Martin, 19 A. (2d) 40 (N.J., 1941); State ex rel. Martin v. City of Juneau, 300 N.W. 187 (Wis., 1941); State v. Marin Municipal Water Dist., 111 P. (2d) 651 (Calif., 1941).


(18) Doddridge, Distinction Between Governmental and Proprietary Functions of Municipal Corporations, 23 Mich. L. Rev. 325, 332, 33; Schulz, The Effect of the Contract Clause and the Fourteenth Amendment Upon the Power of the States to Control Municipal Corporations, 36 Mich. L. Rev. 385; Robertson' & Kirkham, Jurisdiction of the Supreme Court of the United States, págs. 502, 3; 37 Harv. D. Rev. 159, 60; 116 A.L.R. a las págs. 1038, 9.


(19) Artículos 256 y 282, Código Civil; Ley de Expropiación Forzosa, Esta-tutos Revisados y Códigos de Puerto Rico, etc., de 1941, (1) pág. 821.


(20)La sección 18 de la Ley de Acueductos dice como sigue:
"Toda ley o parte de ley que se oponga a la presente queda por ésta de-rogada. ’'


(21)El artículo 256 del Código Civil dice como sigue:
"Son bienes de uso público en Puerto Rico y en sus pueblos los caminos in-sulares y los vecinales, las plazas, calles, fuentes y aguas públicas, los paseos y las obras públicas de servicio general, costeadas por los mismos pueblos o con. fondos del tesoro de Puerto Rico.
"Todos los demás bienes que El Pueblo de Puerto Rico o los municipios po-sean, son patrimoniales y se regirán por las disposiciones de este código.”


(22) Dicha sección lee como sigue:
“Como hemos indicado en otra parte de esta opinión, aquellas disposiciones-de un estatuto que no estén propiamente expresadas en su título, serán nulas en muchos casos. Cuando esto ocurre, surge desde luego la cuestión en cuanto al efecto de tal nulidad sobre aquellas disposiciones que se expresan adecuadamenteen el título. Los mismos principies generales- son tan aplicables aquí como en aquellos casos en que la nulidad pareial surge de otros defectos. Así, si todas las-disposiciones de una ley están de tal modo relacionadas -e inseparablemente conec-*462tadas que la eliminación de la porción que es nula dejare la ley incompleta, ininte-ligible o incapaz de ponerse en vigor, todo el estatuto será nulo. Por el contrario, si las disposiciones válidas son en sí mismas independientes y completas, razona-bles y susceptibles de ser puestas en vigor, las mismas serán efectivas. Sin embargo, si del estatuto se desprende que la asamblea legislativa promulgó las disposiciones válidas por razón de las disposiciones nulas, toda la ley es nula. Y lo mismo es cierto cuando surge el hecho de que la legislatura no hubiera aprobado la ley si se hubiera omitido alguna de sus disposiciones. ’ ’


(23) ‘ ‘ Ley para proteger la salud de los habitantes de Puerto Rico mediante el uniforme y eficiente funcionamiento de los distintos sistemas de acueducto; co-operar con los municipios de Puerto Rico en el mejoramiento de este servicio bajo un plan de adecuada coordinación quo garantice a todos los pueblos una amplia provisión de agua potable; facultar a la Autoridad de las Puentes Plu-viales de Puerto Rico a establecer, hacer funcionar y administrar los sistemas de aprovisionamiento y suministro de aguas potables que resultaren necesarias para uso de los habitantes de las zonas urbanas y rurales de Puerto Rico; encomendar al Comisionado de Sanidad de Puerto Rico la inspección de todos los sistemas públicos de aprovisionamiento y suministro de aguas potables y fijar sus funcio-nes y deberes en relación con dicha inspección; fijar el procedimiento para tras-pasar a la Autoridad de las Puentes Pluviales do Puerto Rico la administración y el funcionamiento de cualquier sistema de acueducto que constituya una amenaza para la salud pública; coordinar el funcionamiento de los distintos servicios de .acueductos bajo la jurisdicción de la Autoridad de las Puentes Pluviales de Puerto Rico; traspasar a dicha Autoridad para el mejor logro de esta coordinación las propiedades que tengan relación con el abastecimiento de agua pertenecientes a los municipios de Puerto Rico, incluyendo a la Capital de Puerto Rico; conferir a la Autoridad de Puentes Pluviales de Puerto Rico poderes para recibir, poseer y administrar tales propiedades; facultarla para llevar a cabo los actos necesarios para incorpoiar y organizar de acuerdo con la ley la corporación o corporaciones subsidiarias que estime aconsejables a los fines do poseer, conservar y administrar cualquiera o toda la propiedad que por la presente se le traspasa; autorizar al Gobernador de Puerto Rico a fijar la fecha en que deberán efectuarse los traspasos de propiedad que aquí se determinan; establecer normas para las tarifas a co-brarse por servicio de agua; disponer lo necesario para valoras• las propiedades municipales que se traspasen a la Autoridad de Fuentes Fluviales y compensar a los municipios el valor de las mismas; proveer los pagos anuales que la Autoridad de Fuentes Fluviales deberán hacer a los municipios cuyos acueductos sean tras-pasados de acuerdo con esta Ley; facultar a la Autoridad de las Puentes Pluvia-les para emitir bonos para el mejoramiento, la ampliación, -la reparación y la construcción de sistemas de acueductos hasta la suma de cinco millones (5,000,000) de dólares, garantizados por las propiedades de dichos acueductos y/o con las rentas de les mismos; facultarla además para aceptar donaciones, subsidios, asig-naciones y regalías de agencias o instrumentalidades de los gobiernos de Estados Unidos y Puerto Rico, y para otros finos.” (Bastardillas nuestras).


(24)En el caso de Pueblo ex reí. Castro v. Padrón Rivera, 60 D.P.P. 798, dijimos a la página 808: “Aún cuando la rama insular y la rama municipal pare-cen funcionar como entidades distintas y separadas, ambas son en realidad partes de una sola instrumentalidad gubernamental — el gobierno de Puerto Pico. . . . Las subdivisiones municipales o municipios de Puerto Pico son criaturas de la Legislatura de Puerto Pico, que es una de las tres ramas del Gobierno de Puerto Pico. Es la legislatura insular la que puede dar vida a nuevas municipalidades y la que tiene facultad para consolidar dos o más de las ya existentes para formar una sola. Las leyes por las cuales se rigen los municipios son aprobadas por los legisladores insulares, y son éstos los que crean los cargos municipales y fijan y aumentan los sueldos de los funcionarios. Las contribuciones sobre los inmuebles radicados dentro de los límites de las respectivas municipalidades son cobradas por funcionarios del Gobierno Insular e ingresadas en los respectivos tesoros muni-cipales. Las emisiones de bonos municipales requieren para su validez y efectivi-dad la aprobación previa del Gobierno Insular. Todo esto demuestra claramente que los gobiernos municipales, por las relaciones que existen entre ellos y el Go-bierno Insular y por la supervisión que éste ejerce sobre aquéllos, son partes integrantes del Gobierno do Puerto Pico.”


(25) Perkins v. Lukens Steel Co., 310 U.S. 113, 125. Esto es particularmente cierto en un pleito de sentencia declaratoria. (Colegio de Farmacéuticos v. Junta de Farmacia, 60 D.P.R. 811.)


(26) Algunas de estas eonteneion.es son: la Ley núm. 39 menoscaba las obliga-ciones de la Capital sobre los contratos con terceras personas; el otorgamiento de ciertos poderes y deberes al Consejo Ejecutivo y al Comisionado de Sanidad viola el Acta Orgánica; la Ley núm. 39 crea un nuevo departamento ejecutivo, en violación del Acta Orgánica; dielia Ley viola la disposición de.la Carta Orgá-nica confiriendo el poder para conceder franquicias a la Comisión de Servicio Público:
Aparentemente no se insistió fuertemente en estas contenciones en la corte de distrito, y ésta no expresó opinión alguna sobre las mismas.


(27)Por ejemplo, los derechos de tenedores de bonos en circulación, si algunos, de municipios y dé sus acreedores, no están ante nos y no los 'comentamos.